Citation Nr: 9918783	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis of the feet and hands.

3.  Entitlement to a compensable evaluation for 
spondylolisthesis, L5-S1.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1968.



REMAND

The veteran contends his maxillary anterior teeth were 
extracted during his military service and he was given a 
removable partial denture.  The veteran contends he did not 
receive his post discharge dental care, the paperwork was 
lost and he missed the deadline.  The veteran further 
contends he wore the partial denture until sometime in the 
late 1970's at which point he was told to remove it by a 
Department of Veterans Affairs (VA) physician because he had 
developed denture sores.  The veteran contends he left his 
partial denture at the VA facility and never went back.  

Service medical records reflect dental treatment of teeth 
numbers 1, 2, 5, 7, 8, 9, 10, 12, and 16.  The records also 
reflect a notation of a maxillary temporary overlay denture 
and an evaluation for a permanent appliance to be done in two 
to three months.

A VA outpatient treatment record dated in May 1989 reflects 
the veteran complained of lost teeth and the possibility of 
getting new dentures was discussed.

Upon VA dental examination dated in March 1997, tooth number 
1 was missing; number 2 had non-restorable carious root tips 
remaining; numbers 3, 4, and 5 were missing, number 6 had 
moderate attrition, no caries, and moderate to severe bone 
loss; numbers 7, 8, 9, and 10 were missing; number 11 had 
severe attrition, no caries and severe bone loss; number 12 
was missing; number 13 had restorable caries and severe bone 
loss; numbers 14 and 15 had carious root tops remaining; 
number 16 was missing; numbers 17, 18, 19, and 20 were 
missing; numbers 21 through 28 were not carious, had heavy 
calculus and severe bone loss; number 30 was missing; number 
31 had moderate bone loss and no caries; number 32 had a 
fractured crown, caries and moderate to severe bone loss.  
The examiner noted the veteran had severe class III 
malocclusion with maxillary hypoplasia and relative 
mandibular hyperplasia.  Other intraoral tissues were noted 
as within normal limits.  
The examiner noted the disability effect of the veteran's 
missing teeth and no removable prosthesis was that the 
veteran was unable to bite or masticate solid food and his 
speech was moderately to severely impaired.  It was noted 
that the probability of successful restoration of the missing 
teeth was good and could be obtained with social and 
aesthetic acceptability.  

Upon VA examination of the skin dated in March 1997, the 
examiner noted the veteran suffered from recurrent rashes 
involving both feet and hands.  It was noted the rash began 
as an erythematous itchy rash then became vascular.  The 
vesicles would subsequently open and develop a scaly crust.  
It was noted the veteran did not have skin lesions at the 
time of examination.  A diagnosis of dermatophytosis of both 
feet and hands by history was noted.  

Upon VA examination of the spine dated in March 1997, the 
veteran complained of severe recurrent back and neck pain of 
several years duration.  The examiner noted no posture 
abnormalities and no fixed deformities.  The examiner also 
noted no tenderness upon palpation of the muscles of the 
back.  It was noted the veteran refused range of motion 
testing on the grounds it was very painful to him.  The 
examiner noted the veteran entered the examination room, sat 
down in a chair, and took off his socks and shoes without 
evidence of pain or complaint of pain or discomfort in his 
back.  Diagnoses of spina bifida and palsy effect at L5, and 
mild osteoarthritis of the lumbosacral spine were noted as 
according to the veteran's medical history.  X-rays of the 
lumbosacral spine revealed L5 spina bifida occulta, very 
early changes of degenerative joint disease, and a mild 
amount of vascular calcification.  X-rays of the cervical 
spine revealed mild degenerative disc disease and early 
degenerative joint disease.

Overall, the Board of Veterans' Appeals (Board) is of the 
opinion that additional development of the record is needed 
to enable the Board to render a final determination.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case 
is REMANDED to the Regional Office (RO) for the following 
development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment for 
his dental, skin, and back disorders 
since March 1991.  After obtaining the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The veteran should be afforded VA 
specialist examinations of his dental 
condition, dermatophytosis, and 
spondylolisthesis.  All indicated studies 
must be performed.  The claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations.  

In regard to the dental examination, the 
examiner is asked to express an opinion 
as to the cause or etiology of the 
veteran's bone loss.  Specifically, the 
examiner should expressly state (i) 
whether there is loss of teeth due to 
loss of substance of the body of the 
maxilla or mandible without loss of 
continuity; (ii) whether the loss of 
masticatory surface can be restored by a 
suitable prosthesis; (3) whether any such 
bone loss is due to trauma or disease 
incurred in service and not due to the 
loss of the alveolar process as a result 
of periodontal disease.  A rationale for 
all opinions expressed should be given.  

In regard to the examination of the 
veteran's dermatophytosis, the examiner 
should review the veteran's medical 
history as it relates to his skin 
disorder.  Based upon his review of the 
veteran's medical history and physical 
examination of the veteran, the examiner 
should describe in detail the area 
involved; the presence, if any, of 
exfoliation, exudation, or itching; the 
presence, if any, of crusting; the 
presence, if any, of scars or 
disfigurement; the extent, if any, of 
constitutional symptoms; and the extent, 
if any, of physical impairment caused by 
outbreaks.  

In regard to the examination of the 
veteran's spondylolisthesis, the examiner 
is requested to comment on the current 
nature and extent of the veteran's 
spondylolisthesis and to report all 
relevant ranges of motion, including a 
description of the normal range of 
motion.  The examiner is requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning his back 
and offer an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints, including but not 
limited to, weakness, pain, and loss of 
sensation.  

The examiner should also comment on 
whether the veteran's service-connected 
spondylolisthesis causes weakened 
movement, excess fatigability, and 
incoordination.  The examiner should 
comment on the severity of these 
manifestations and their effect on the 
ability of the veteran to perform daily 
activities and average employment in a 
civilian occupation.  
Finally, the examiner should also 
specifically comment on the relationship 
between the veteran's service-connected 
spondylolisthesis and degenerative joint 
disease.

3.  The RO should review the examination 
reports to ensure full compliance with 
the directives of this REMAND, including 
all of the requested findings and 
opinions.  Otherwise, corrective action 
should be implemented.

4.  After completion of the above 
requested development, the RO should 
review the issues of entitlement to 
service connection for a dental disorder, 
entitlement to a disability evaluation in 
excess of 10 percent for dermatophytosis, 
and entitlement to a compensable 
evaluation for spondylolisthesis, L5-S1.  
Consideration of the veteran's 
spondylolisthesis claim should be in 
accordance with 38 C.F.R. §§ 4.14, 4.40, 
4.45, and 4.59.  The review should also 
include consideration of whether an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted, and the RO 
should include the regulation in any 
subsequent supplemental statement of the 
case.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










